FAGG, Circuit Judge,
concurring and dissenting.
I agree this court, not the Commission, must ultimately decide to what extent the statutes implicated in this case are to be accommodated to one another. In a related context the court held the Interstate Commerce Act overrides the Railway Labor Act but not the Norris-LaGuardia Act. See Burlington N. R.R. v. United Transp. Union, 848 F.2d 856, 862-64 (8th Cir.1988). Insofar as the court now “adhere[s] to [its] decision on these questions in Burlington Northern,” ante at 1083, I adhere to my dissent, see Burlington N. R.R., 848 F.2d at 864-66 (Fagg, J., dissenting).